 


109 HR 2755 IH: Victims Tax Fairness Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2755 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the income tax treatment of legal fees awarded or received in connection with nonphysical personal injury cases. 
 
 
1.Short titleThis Act may be cited as the Victims Tax Fairness Act of 2005. 
2.Legal fees awarded or received in connection with nonphysical personal injury cases 
(a)Inclusion in gross incomePart II of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically included in gross income) is amended by adding at the end the following new section: 
 
91.Legal fees awarded or received in connection with nonphysical personal injury casesGross income includes amounts awarded to or received by the taxpayer, whether by suit or agreement, on account of nonphysical personal injury which are designated for attorneys’ fees and costs.. 
(b)Deduction for legal fees awarded or received in connection with nonphysical personal injury cases allowed whether or not taxpayer elects to itemizeSubsection (a) of section 62 of such Code (relating to general rule) is amended by redesignating paragraph (19) (relating to costs involving discrimination suits, etc. ) as paragraph (20) and by inserting after such paragraph (20) the following new paragraph: 
 
(20)Legal fees awarded or received in connection with nonphysical personal injury casesAttorneys’ fees and costs awarded to or paid by the taxpayer, whether by suit or agreement, on account of nonphysical personal injury.. 
(c)Clerical amendmentThe table of sections for part II of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 91. Legal fees awarded or received in connection with nonphysical personal injury cases. 
(d)Effective dateThe amendments made by this section shall apply with respect to judgments and settlements entered after the date of the enactment of this Act. 
 
